Citation Nr: 0611254	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-27 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, her son, two daughters, and a son-in-law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from November 21, 1944, to 
August 13, 1945.  He died in February 2000.  The appellant 
seeks benefits as his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO decision that denied the 
appellant's claim for accrued benefits.  The appellant and 
family members testified before the Board at a hearing held 
at the Manila RO in June 2005.  In December 2005, the Board 
remanded the matter.  (In that decision, the Board also 
denied other claims that were on appeal to the Board.)


FINDINGS OF FACT

1.  The veteran died in February 2000.  

2.  The appellant filed a claim for VA benefits in May 2002, 
more than one year after the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to payment to the appellant of 
accrued benefits have not been met.  38 U.S.C.A. § 5121(a) 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  VA must indicate which portion of 
that information and evidence is to be provided by the 
claimant and which portion VA will attempt to obtain on the 
claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

However, where the law, not the evidence, is dispositive, the 
"duty to notify" provisions codified at 38 U.S.C.A. §§ 5103 
& 5107 do not apply.  Mason, 16 Vet. App. at 132.  As 
discussed below, here, the law, not the evidence, is 
dispositive.  But even if these "notice" provisions were 
applicable, VA effectively complied with all of their 
requirements.  

Here, the RO sent a letter in January 2003 and a September 
2002 rating decision.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  That post-notice adjudication is a 
December 2005 statement of the case.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  VA has satisfied any 
possible duty to notify the appellant.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  Thus, 
VA has satisfied its duties to notify and assist the 
claimant.

Under 38 U.S.C.A. § 5121(a) (West 2002),

Except as provided in sections 3329 and 3330 of 
title 31, periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws 
administered by the [VA] Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence 
in the file at date of death (hereinafter in this 
section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the 
death of such individual, be paid [to certain 
listed individuals, such as the veteran's spouse, 
in this case].

The statute, 38 U.S.C.A. § 5121(a), envisions two distinct 
categories of benefits:

The paragraph provides for payment of (1) periodic 
monetary benefits to which an individual was 
entitled at death under existing ratings or 
decisions, which the Court will call "benefits 
awarded but unpaid," or (2) periodic monetary 
benefits based on evidence in the file at the date 
of an entitled individual's death and due and 
unpaid for a period not to exceed two years, which 
are called "accrued benefits" for purposes of 
sections 5122 and [38 U.S.C.A. § 5122 (West 
2002)].

See Bonny v. Principi, 16 Vet. App. 504, 507 (2002).  

Recently, the United States Congress eliminated the "two-
year limitation" on the payment of accrued benefits as for 
deaths occurring on or after December 16, 2003.  See Veterans 
Benefits Act of 2003 (VBA of 2003), Pub. L. No. 108-183, 
§ 104(a),(d), 117 Stat. 2651, 2656 (2003).  In this case, the 
veteran's death occurred in February 2000, and thus the 
repeal of the "two-year limitation" on accrued benefits 
under the VBA of 2003 does not govern this case.

However, the statute provides that:

Applications for accrued benefits must be 
filed within one year after the date of 
death.  If a claimant's application is 
incomplete at the time it is originally 
submitted, the Secretary shall notify the 
claimant of the evidence necessary to 
complete the application.  If such evidence 
is not received within one year from the date 
of such notification, no accrued benefits may 
be paid.

38 U.S.C.A. § 5121(c) (West 2002).

The veteran died in February 2000.  At the time of his death, 
service connection was not established for any disability of 
the veteran, and the veteran had not filed a claim for any VA 
benefits.

In May 2002, the appellant filed a claim with VA seeking 
accrued benefits on a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable)).  This was the first 
correspondence received by VA from the appellant.  The claims 
folder reflects no prior correspondence with VA from the 
veteran either.  Thus, the evidence shows that the appellant 
first filed her application for accrued benefits more than 
two years after the veteran's death.  This application is 
untimely for purposes of entitlement to accrued benefits.

The appellant also contends that VA had a duty to inform her 
of her potential eligibility for accrued benefits under the 
"outreach" provisions of 38 U.S.C.A. § 7722 (West 2002) so 
that she could have filed an application for accrued benefits 
in a timely fashion.  However, where there is no showing that 
VA knew or should have known of a claimant's status with 
regard to certain benefits, 38 U.S.C.A. § 7722(c) does not 
impose a general duty on VA "to notify eligible persons of 
possible entitlements."  Lyman v. Brown, 5 Vet. App. 194, 
197 (1993).  In addition, since the May 2002 application for 
benefits by the appellant was the first correspondence 
received by VA from the appellant, and no correspondence was 
received from the veteran, the Board is unable to identify 
any possible basis for imposing a duty on VA to have informed 
the appellant of the deadline for filing a claim for accrued 
benefits.  The record does not show that VA had any knowledge 
at all of the veteran's death or of the appellant's existence 
until more than two years after the veteran's death.  See 
also Shields v. Brown, 8 Vet. App. 346 (1995).

Thus, the Board finds that 38 U.S.C.A. § 5121(c) is 
dispositive in this case, and the appellant is not entitled 
to accrued benefits as a matter of law.  As the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Mason v. Principi, 16 Vet. App. 129, 131-
32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

Entitlement to accrued benefits is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


